Order denying motion for new trial upon the ground of newly-discovered evidence reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The proof submitted upon the motion clearly shows that the witness Rosen committed perjury as to his financial ability, which was a material issue in the case, and a new trial should be had in the interests of justice. Young, Kapper, Lazansky and Hagarty, JJ. concur; Rich, J., dissents and votes to affirm.